Legge, Acting Justice
(concurring in result).
None of the sixteen exceptions charges “abuse of discretion” ' in those words; but several allege, in substance, that the order under appeal was without evidentiary support. Since the order was based upon factual, as distinguished from legal, considerations, I think that such exceptions are sufficient to warrant our review of it. Morgan v. State Farm Mutual Insurance Co., 229 S. C. 44, 91 S. E. (2d) 723; Simon v. Flowers, 231 S. C. 545, 99 S. E. (2d) 391.
Considering the appeal on its merits, I have no difficulty in concluding that the judgment should be affirmed. From the affidavit of defendant’s local counsel, in evidence below the following facts appear:
Under date February 14, 1961, defendant’s general counsel in Chicago forwarded the summons and complaint to local counsel in Florence, S. C, for handling, with a letter advising that the time for answering had been extended for twenty days beyond February 11, 1961. The date thus stated was the result of a clerical error, the extension of time having actually been for twenty days beyond February 1, i. e., to February 21. Local counsel received this letter on February 16, and on the same day wrote to plaintiff’s counsel in'Dillon, S. C., advising: that he represented the defendant ; that he would serve responsive pleading at a later date, understanding, unless otherwise advised, that this would be agreeable; and that plaintiff’s counsel could proceed to docket the cáse at the expiration of twenty days from date of service, noting on the record counsel’s representation of the defendant. He thereupon prepared the answer and on February 17 forwarded it to defendant’s home office for verification. It was promptly verified, was mailed back to him on February 20, and was received by him in due course. He *457thereupon, on February 23, wrote to plaintiff’s counsel, enclosing the answer and a notice of motion.' This letter and its enclosures were mailed on Friday, February 24; they were returned, with letter from plaintiff’s counsel dated February 27.
It appears by affidavit of plaintiff’s counsel that the letter of February 16 before mentioned, from defendant’s local counsel, never reached him, and that the letter of February 23 was not received until February 27. Plaintiff’s counsel commendably states also in his affidavit that he has never entered judgment by default against anyone whom he has known to be represented by counsel, and that had he received the letter of February 16 he would have replied to it or gotten in touch with defendant’s local counsel immediately.
It will be noted that the summons and complaint were received by defendant’s local counsel several days before the expiration date actually agreed upon between plaintiff’s counsel and defendant’s general counsel, a circumstance that distinguishes this case from Morgan v. State Farm Mutual Insurance Co., supra. It will be further noted that but for the apparent miscarriage of the letter of February 16 (still well within the agreed time for answering) from defendant’s local counsel to plaintiff’s counsel, the latter would not have taken judgment by default. These circumstances, coupled with the fact that by a clerical error the date to which time for an-' swering had been extended was noted as twenty days after February 11, instead of after February 1, afforded ample evidentiary support for the order under appeal.
I am of course in full accord with appellant’s argument that extension of time could not have been effected by the statement of defendant’s local counsel, in his letter of February 16, to the effect that he would serve the answer at a later date and would, unless advised to .the contrary, understand that this would be agreeable to plaintiff’s counsel. Such an ex parte statement would constitute merely a proposal or request and would, of itself, furnish no basis for.the conclu*458sion, before announced, that the judgment under appeal should be affirmed.
Bussey and Brailsford, JJ., concur.